Per Curiam.
The plaintiff did not establish any equity upon the motion. The supposed equity was founded upon the application by defendant to the payment of the note of partnership assets, or the defendant’s breach of his agreement to apply those assets to the payment of the note. Either contingency does not create an equity. All of it is that it is inconvenient to ascertain the facts, and to go to Massachusetts to defend the action there. This is not ground of equitable interference. Order affirmed, with $10 costs.